Title: General Orders, 31 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday July 31st 1782
                     Parole America
                     Countersigns Boston, Charlestown
                  
                  The field officer of the day for the Garrison of Westpoint is requested to send a Duplicate of his report of the guards tomorrow at orderly time, to the Adjutant General, for the inspection of the Commander in chief.
                  The third Connecticut regiment to relieve the detached guards tomorrow to continue on that duty seven days.
                  For Fatigue tomorrow 2d Connecticutt regiment.
               